Citation Nr: 1028725	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-32 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
September 1977 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied the Veteran's claim.

In February 2007, the Veteran testified at a formal RO hearing 
before a Decision Review Officer.  In June 2009, the Veteran 
presented sworn testimony during a personal hearing in Waco, 
Texas, which was chaired by the undersigned.  Transcripts of both 
hearings have been associated with the Veteran's VA claims 
folder.  

In an October 2009 Board decision, the claim was remanded for 
further evidentiary development.  The VA Appeals Management 
Center (AMC) continued the previous denial in an April 2010 
supplemental statement of the case (SSOC).  The Veteran's VA 
claims folder has been returned to the Board for further 
appellate proceedings.


FINDINGS OF FACT

1.  The competent medical evidence of record does not show that 
the Veteran's bilateral knee disabilities pre-existed his active 
military service.

2.  The competent medical evidence of record supports a 
conclusion that the Veteran's currently diagnosed bilateral knee 
disabilities are unrelated to his military service.





CONCLUSION OF LAW

Bilateral knee disabilities were not incurred in or aggravated by 
the Veteran's military service.  38 U.S.C.A. §§ 1101, 1131, 1137 
(West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for bilateral 
knee disabilities, which he contends are due to his military 
service.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.

Stegall concerns

In October 2009, the Board remanded the case in order for the 
agency of original jurisdiction (AOJ) to take appropriate steps 
to obtain the names and addresses of all healthcare providers who 
have treated the Veteran for any knee problems since his 
discharge and attempt to locate any records so identified.  The 
AOJ was also to schedule the Veteran for a VA orthopedic 
examination in order to determine the nature and etiology of his 
bilateral knee disability.  The claim was then to be 
readjudicated.  

The record indicates that the AOJ obtained all outstanding VA 
treatment records pertaining to the Veteran and sent a letter to 
the Veteran dated December 2009 requesting that he complete a VA 
Form 21-4142 in order to obtain any outstanding treatment 
records.   The record shows that the Veteran failed to complete 
the VA Form 21-4142, but did submit private treatment records 
pertaining to his medical treatment for his knees.  The AOJ also 
requested any outstanding service treatment records from the 
Darnall Army Medical Center.  However, the AOJ was notified in a 
letter dated February 2010, that no such records could be 
located.  The Veteran was subsequently afforded a VA examination 
as to his bilateral knee disability in April 2010, which will be 
discussed below.  As indicated above, a SSOC was issued in April 
2010.  Accordingly, the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist a claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify a veteran and a veteran's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claims.  As part of this notice, VA is to 
specifically inform a veteran and a veteran's representative, if 
any, of which portion, if any, of the evidence is to be provided 
by a veteran and which part, if any, VA will attempt to obtain on 
behalf of a veteran.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant, but not mentioning who is 
responsible for obtaining such evidence, did not meet the 
standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied.  The Veteran was informed of the evidentiary 
requirements for service connection in a letter dated November 
2005.  The VCAA letter indicated that in order for service 
connection to be granted there must be evidence of an injury in 
military service or a disease that began in or was made worse 
during military service, or that there was an event in service 
that caused an injury or disease; a current physical or mental 
disability shown by medical evidence; and a relationship between 
the disability and an injury, disease, or event in military 
service.  

Crucially, the RO informed the Veteran of VA's duty to assist him 
in the development of his claim in the November 2005 VCAA letter.  
Specifically, the letter stated that VA would assist the Veteran 
in obtaining relevant records such as all records held by Federal 
agencies to include service treatment records or other military 
records, and medical records from VA hospitals.  With respect to 
private treatment records, the letter informed the Veteran that 
VA would request such records, if the Veteran completed and 
returned the attached VA Form 21-4142, Authorization and Consent 
to Release Information.  The letter also notified the Veteran 
that he would be afforded a VA examination if necessary to make a 
decision on his claim.

The November 2005 VCAA letter emphasized:  "If the evidence is 
not in your possession, you must give us enough information about 
the evidence so that we can request it from the person or agency 
that has it.  If the holder of the evidence declines to give it 
to us, asks for a fee to provide it, or VA otherwise cannot get 
the evidence, we will notify you.  It is your responsibility to 
make sure we receive all requested records that are not in the 
possession of a Federal department or agency."  [Emphasis as in 
the original].

The VCAA letter specifically requested:  "If there is any other 
evidence or information that you think will support your claim, 
please let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
complies with the "give us everything you've got" provision 
formerly contained in 38 C.F.R. § 3.159(b) in that it informed 
the Veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  [The Board observes 
that 38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  The 
final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date.  
Because a service connection claim is comprised of five elements, 
the Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  This 
includes notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.
The Veteran was provided with Dingess notice in a June 2006 VCAA 
letter, which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact of 
the condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would be 
pertinent to a disability rating, such as on-going treatment 
records, recent Social Security determinations, and statements 
from employers as to job performance and time lost due to 
service-connected disabilities.  

With respect to effective date, the June 2006 letter instructed 
the Veteran that two factors were relevant in determining 
effective dates:  when a claim was received and when the evidence 
"shows a level of disability that supports a certain rating 
under the rating schedule."  The Veteran was also advised in the 
letter as to examples of evidence that would be pertinent to an 
effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the Veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to disability 
rating and effective date pursuant to the Court's Dingess 
determination.  Moreover, there is no timing problem as to 
Dingess notice since, as indicated above, the Veteran's claim was 
readjudicated in the April 2010 SSOC, following the issuance of 
the June 2006 letter.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

As there is no indication that there exists any evidence which 
could be obtained to affect the outcome of this case, no further 
VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid the 
veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

In the instant case, the Board finds that reasonable efforts have 
been made to assist the Veteran in obtaining evidence necessary 
to substantiate his claim and there is no reasonable possibility 
that further assistance would aid in substantiating it.  The 
evidence of record includes the Veteran's service treatment 
records, the Veteran's statements, and VA and private treatment 
records.  

The Veteran has repeatedly indicated that service treatment 
records are missing from his claims folder, in particular records 
documenting his treatment for knee pain at Darnall Army Medical 
Center.  See, e.g., the Veteran's notice of disagreement dated 
May 2006.  The Board has thoroughly reviewed the claims folder 
and notes that records from the Darnall Army Medical Center 
dating from April 1980 have consistently been contained in the 
claims folder.  Moreover, pursuant to the Board's October 2009 
remand, the AOJ attempted to obtain any outstanding records from 
Darnall Army Medical Center.  In a letter dated February 2009, 
Darnall Army Medical Center indicated that it was unable to 
identify or obtain any records pertaining to the Veteran.

The Veteran was afforded VA medical examinations in November 2006 
and April 2010.  The November 2006 VA medical opinion was 
inadequate for the reasons set forth in the Board's October 2009 
remand decision.  Thus, pursuant to the Board's remand, a 
subsequent VA medical examination with opinion was obtained as to 
the bilateral knee disability.  The April 2010 VA examination 
report reflects that the VA physician thoroughly reviewed the 
Veteran's past medical history, documented his medical 
conditions, and rendered an opinion which appears to be 
consistent with the remainder of the evidence of record.  As will 
be discussed in detail below, the Board therefore concludes that 
the VA medical opinion is adequate for evaluation purposes.  See 
38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) [holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate].  

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of this issue has 
been consistent with said provisions.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. § 
3.103 (2009).  He has retained the services of a representative 
and, as indicated above, he testified at a personal hearing 
before the undersigned.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including arthritis, when such are 
manifested to a compensable degree within the initial post-
service year.  See 38 U.S.C.A. § 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus, in most cases, between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

A veteran will be considered to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto.  
See 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) 
(2009).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

Analysis

The Veteran is seeking service connection for a bilateral knee 
disability.  He essentially contends that his bilateral knee 
disability is a result of an in-service injury.  See the June 
2009 Board hearing transcript, pgs. 4-5.

Presumption of soundness

The Veteran's enlistment examination documents a history of a 
knee pain and popping in 1976.  Therefore, the Board must 
initially determine whether, under 38 U.S. C.A. § 1111, the 
statutory presumption of soundness on enlistment is rebutted by 
clear and unmistakable evidence that a disease or injury existed 
prior to service.

The May 1977 enlistment examination report merely indicates that 
the Veteran reported a history of a 'trick' or locked knee; 
specifically, "knee - popping on occasion - M.D. seen in 1976."  
Notably, a letter dated in June 1977 from the Veteran's treating 
physician, Dr. R.L.A., is contained in the claims folder.  In the 
letter, Dr. R.L.A. states that the Veteran was seen in December 
1974 "for sprained ligaments of right knee - possibly due to 
wearing high platform heels."  Critically, Dr. R.L.A. further 
indicated that "[t]his condition has been corrected.  Patient is 
now in good physical condition."  
Accordingly, based upon the medical evidence which showed that 
the Veteran had been treated for a knee problem prior to his 
military enlistment, the Board requested a VA medical opinion in 
October 2009 in order to determine whether the Veteran suffered 
from a medical condition which pre-existed his military service.  
Crucially, in an opinion dated April 2010, the VA examiner 
determined that "[t]he Veteran did not have a disability at the 
time of entering the service.  He had a sprained ligament which 
was related to wearing high platform shoes and had completely 
resolved prior to enlistment as noted on the letter from a 
physician in 1977."  

The April 2010 VA examiner's opinion appears to have been based 
upon thorough review of the record and thoughtful analysis of the 
Veteran's entire history and current medical conditions.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value 
of a physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to support 
his opinion"].  Crucially, the April 2010 VA examiner's opinion 
is consistent with the enlistment examination report which 
demonstrates that the enlistment examiner did not identify any 
current knee disability, but merely noted the Veteran's history 
of knee problems.  The examiner also did not identify any 
abnormalities and found the Veteran to be fit for military 
service.  See Crowe v. Brown, 7 Vet. App. 238 (1995) [supporting 
medical evidence is needed to establish the presence of a 
preexisting condition].  Moreover, there is no competent medical 
evidence to contradict the conclusions of the April 2010 VA 
examiner.

In short, there is no "clear and unmistakable evidence" that a 
bilateral knee disability existed prior to service.  See 
VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).  The presumption of soundness 
upon enlistment has therefore not been rebutted.  See 38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2009); see also Bagby 
v. Derwinski, 1 Vet. App. 225, 227.

Discussion

As was detailed above, in order to establish service connection, 
there must be (1) medical evidence of a current disability; (2) 
evidence of in-service incurrence of a disease or injury; and (3) 
medical evidence of a nexus between (1) and (2).  See Hickson, 
supra.

With respect to Hickson element (1), the April 2010 VA examiner 
noted diagnoses of mild degenerative joint disease of the right 
knee and mild chondromalacia of the left knee.  As such, Hickson 
element (1) has been met.

With regard to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury, the Veteran's service 
treatment records do not document any diagnosis of or treatment 
for arthritis of either knee during the Veteran's military 
service.  Moreover, the record does not reflect medical evidence 
of arthritis of the knees during the one-year presumptive period 
after separation from service.  Indeed, the earliest such 
diagnosis [degenerative joint disease of the right knee] was in 
March 2006, which was over twenty-five years after the Veteran's 
discharge from military service.  As such, the presumptive period 
of 38 C.F.R. §§ 3.307, 3.309 is not met.

With respect to in-service injury, the Board notes that service 
treatment records showed that the Veteran was seen for chronic 
bilateral knee problems on numerous occasions during service.  
Initial reports showed complaints of knee pain when running or on 
prolonged standing.  A report, dated in August 1978, noted a 
history of a twisting injury in basic training with chronic knee 
pain ever since.  All clinical findings during service were 
essentially normal and showed full range of motion in both knees 
with no tenderness, instability, laxity, swelling, heat, or 
redness.  The assessments included muscle pain and 
chondromalacia.  The Veteran reported a history of knee pain at 
the time of his separation examination in July 1981; however, no 
pertinent abnormalities were noted on examination at that time.  
Accordingly, element (2) is satisfied to that extent.

Turning to crucial Hickson element (3), medical nexus, the 
competent medical evidence of record demonstrates that the 
Veteran's currently diagnosed bilateral knee disabilities are not 
related to his military service.  Specifically, the April 2010 VA 
examiner concluded that it is "less as likely as not that" the 
Veteran's mild degenerative joint disease of the right knee "is 
related to the numerous incidents from the service but related to 
the normal aging process."  Additionally, as to the 
chondromalacia of the left knee, the VA examiner indicated that 
"[t]he imaging of the left knee was negative in 2006.  It is 
less likely as not related to the military service."  

The April 2010 VA medical opinion appears to have been based upon 
thorough review of the record and thoughtful analysis of the 
Veteran's entire history.  See Bloom, supra [the probative value 
of a physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to support 
his opinion"].  Moreover, the VA opinion appears to be consistent 
with the Veteran's medical history, which is absent any 
documentation of continuing diagnoses of right or left knee 
disabilities until March 2006.  

The Veteran has not submitted a medical opinion to contradict the 
conclusions of the April 2010 VA examiner.  As was explained in 
the VCAA section above, the Veteran has been accorded ample 
opportunity to present competent medical evidence in support of 
his claim.  He has failed to do so.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is the claimant's responsibility to 
support a claim for VA benefits].  The Court has held that "[t]he 
duty to assist is not always a one-way street. If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence." See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

To the extent that the Veteran or his representative is 
contending that the currently diagnosed bilateral knee 
disabilities are related to the Veteran's military service, the 
Board notes that under certain circumstances lay statements may 
serve to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
The Veteran's lay reports of current disability are supported by 
the clinical evidence.  However, at issue in this case is whether 
there is competent evidence linking his current disability to in-
service knee injury or complaints.  In this regard, neither the 
Veteran nor his representative is competent to comment on medical 
matters such as etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) (2009) 
[competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions].  Accordingly, 
the statements offered by the Veteran and his representative in 
support of the claim are not competent evidence of a nexus 
between current disability and military service.  

To the extent that the Veteran is contending that he has had a 
disability of either knee on a continuous basis since service, 
the Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed in the law and regulations section above.  In 
Savage v. Gober, 10 Vet. App. 488 (1997), the Court noted that 
while the concept of continuity of symptomatology focuses on 
continuity of symptoms, not treatment, the lack of evidence of 
treatment may bear upon the credibility of the Veteran's current 
assertions of a continuity of symptomatology.  In this regard, 
the Board observes that the Veteran's reports of continued knee 
problems since service is contradicted by the contemporaneous 
service separation examination conducted in July 1981 that 
reveals that examination of the Veteran's musculoskeletal system 
was clinically normal.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to report that he has experienced certain symptoms such as knee 
pain.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) 
[holding that, "[a]s a layperson, an appellant is competent to 
provide information regarding visible, or otherwise observable 
symptoms of disability]; see also Barr v. Nicholson, 21 Vet. App. 
303 (2007); Layno v. Brown, 
6 Vet. App. 465 (1994).  However, competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board does 
not find the Veteran's statements concerning continuing 
symptomatology to be credible in light of the utterly negative 
objective evidence of knee complaints at service separation and 
for twenty-five years following service.  The fact that the 
clinical record does not provide support for the Veteran's 
contentions that he experienced continuous a bilateral knee 
disability since service is highly probative evidence against the 
claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
[affirming Board where it found that veteran failed to account 
for the lengthy time period after service for which there was no 
clinical documentation of the claimed condition].

In Voerth v. West, 13 Vet. App. 117, 120-21 (1999), the Court 
held that in order to award service connection 38 C.F.R. § 
3.303(b), there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent.  Such 
evidence is lacking in this case.  Continuity of symptomatology 
after service is therefore not demonstrated.

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the Veteran's claim fails on this basis.

In summary, for the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
bilateral knee disability.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for a bilateral knee disability 
is denied.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


